NUMBERS 13-21-00095-CV, 13-21-00131-CV
                    AND 13-21-00132-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

GAETAN PELLETIER AND
PELLETIER MANAGEMENT AND
CONSULTING, LLC,                                                   Appellants,

                                           v.

VICTORIA AIR CONDITIONING, LTD.,                                      Appellee.


                  On appeal from the 267th District Court
                        of De Witt County, Texas.


                     MEMORANDUM OPINION
            Before Justices Longoria, Hinojosa, and Tijerina
              Memorandum Opinion by Justice Hinojosa

      In three related appellate causes, appellants Gaetan Pelletier and Pelletier

Management and Consulting, LLC appeal post-judgment receivership orders entered by
the 267th District Court of DeWitt County, Texas, in trial court cause number 16-09-

23,901. Appellants have filed a motion to dismiss in each appeal explaining that the trial

court has “dismissed” the orders because its subsequent order discharging the receiver

rendered the prior orders moot.

      The Court, having considered the documents on file and appellants’ motions to

dismiss the appeals, is of the opinion that the motions should be granted. See TEX. R.

APP. P. 42.1(a)(1). Appellants’ motions to dismiss are granted, and the appeals are

hereby dismissed. Costs in each appeal will be taxed against appellants. See id R. 42.1(d)

(“Absent agreement of the parties, the court will tax costs against the appellants.”). We

dismiss all other pending motions as moot.



                                                              LETICIA HINOJOSA
                                                              Justice


Delivered and filed on the
24th day of June, 2021.




                                             2